DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/23/2020. Claim(s) 2-5, 9, 11-12, 14-19, 22-27 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
In claim 2, par.7 (dynamically determining…), the phrase “ones of the one or more” is ungrammatical. Examiner recommends correction to “one of the one or more”.
Claims 9, 19 are objected to for a similar rationale.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 9, 11, 15, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 2012/0192080 A1) in view of Hamm (US 20120254720 A1).

a system for providing replacement of image content (0017: application to image content) for a web page based on changing bandwidth (fig.1, 0018-21: overview of system of providing replacement content), comprising:
a processor (fig.3, 0029-30); and
a computer-readable medium having instructions stored thereon that are executable to cause the system to perform operations (fig.3, 0029-30) comprising:
receiving a non-animated image via a web client operating at an end-user device (0074: web design application);
creating one or more lower quality versions of the non-animated image (0074-75: automatically or generating by designer varying quality versions of an image including lower-resolution images via compression);
obtaining a target bandwidth associated with transmission of the one or more lower quality versions of the non-animated image (0073: various target bandwidths associated with the various bandwidth ranges, such as a high, low, and one or more medium bandwidth ranges are obtained, for association with the various elements provided by the designer);
dynamically determining, based on the obtained target bandwidth, bandwidth values for ones of the one or more lower quality versions of the non-animated image (0074-75: dynamic optimization (e.g., generation, compression) and assigning, operating based on various user-provided and automated parameters, assignment of the various lower-quality versions of the image to the plurality of bandwidth values including the said obtained target bandwidth value);
assigning, based on the bandwidth values, the one or more lower quality versions of the non-animated image to one or more of a plurality of bandwidth ranges (0074-75: assignation takes after determination of appropriate bandwidth range for purposes of retrieval (0073, fig.6:640) for transmission);
receiving a web page request from a first user device for a web page, the web page including the non-animated image (0017-19, fig.1:135; fig.6:610, 0066);
determining a first bandwidth of a communication path to the first user device (fig.1:135, 0019: determining based on browser request; fig.6:630, 0069);
selecting, based on comparing the first bandwidth with the plurality of bandwidth ranges (fig.6:640, 0073: selecting based on user bandwidth the appropriate version for transmission), one of the one or more lower quality versions of the non-animated image for the web page whose assigned bandwidth range corresponds to the first bandwidth (0020, 0026: compressing images, see also 0073-74: retrieving an appropriate bandwidth version such as a lower quality version based on comparing the determined communication bandwidth (first bandwidth) to the various target bandwidth ranges);
transmitting display elements to display the web page to the first user device, the display elements including the selected one of the one or more lower quality versions of the non-animated image (fig.1:145, 0020; fig.6:670, 0080);
monitoring a communication session with the first user device to determine updated bandwidth availability (fig.1:155: monitoring and receiving the updated bandwidth, see also fig.4:430, 0047, fig.6:680, 0081);
after transmitting the display elements to display the web page and after the selected one of the one or more lower quality versions of the non-animated image has been displayed, determining, in response to a user interaction with the web page (fig.1:155, 0020: determining an updated bandwidth in response to a new browser request, such as described in fig.4:410, 0044, e.g., a new user request for a URI), that the updated bandwidth availability in the communication session with the first user device as monitored has increased (fig.1:155, 0020: receiving updated bandwidth, the bandwidth being an increased bandwidth during the course of normal operation, fig.6:680, 0081); and
based on the increased updated bandwidth availability in the communication session with the first user device as monitored, causing an update to a display of the web page on the first user device by transmitting an higher quality version of a non-animated image to the first user device for display (fig.1: 165, 0021: receiving a higher quality version of a website based on an updated bandwidth determination such as a new URI or further images as described in 0073; fig.6:670, 0080 applied to updated bandwidth, hence, causing update to the existing display via retransmission, the retransmission including the higher quality or uncompressed non-animated image such as described in 0074-75).
Lloyd does not disclose: wherein the transmission comprises an updated higher quality version of the image so as to update an existing display of the web page, i.e., wherein the existing display of the webpage is updated via transmission of an updated version of the image, rather than replaced by the refresh command with another image of a higher quality.
Hamm discloses: wherein the transmission comprises an updated version of the image so as to update an existing display of the web page (fig.1:102-116, 0011-16: refreshing a page element in response to a user action such as scrolling, an explicit command, etc.; combined with Lloyd’s disclosure in fig.4:410-430, 0045 of recalculating bandwidth and transmitting modified contents based on refreshes, this yields the claimed invention, i.e., wherein the user-initiated refresh causes an updated bandwidth calculation and an update to the image on the existing web page).
It would have been obvious before the effective filing date to modify the system of Lloyd by incorporating the page refresh technique of Hamm. Both concern the art of web page optimization and updating, and the incorporation would have, according to Hamm, provided for a more efficient technique of updating individual page elements that would cut back on transmission overhead when compared to existing techniques (0001-2).

wherein monitoring the communication session includes obtaining an indication of the user interaction with the web page (Lloyd 0044: monitoring for user input, Hamm fig.1:102-116, 0011-16).

Regarding claim 9, Lloyd discloses: a method, comprising:
receiving a still image via a web client operating at an end-user device (0074: web design application);
creating one or more lower quality versions of the still image that are reduced byte size versions of the still image (0074-75: automatically or generating by designer varying quality versions of an image including lower-resolution images via compression);
obtaining a target bandwidth associated with transmission of the one or more lower quality versions of the still image (0073: various target bandwidths associated with the various bandwidth ranges, such as a high, low, and one or more medium bandwidth ranges are obtained, for association with the various elements provided by the designer);
dynamically determining, based on the obtained target bandwidth, bandwidth values for ones of the one or more lower quality versions of the still image (0074-75: dynamic optimization (e.g., generation, compression) and assigning to the target bandwidth ranges, based on various user-provided and automated parameters, assignment of the various lower-quality versions of the image to the plurality of bandwidth values including the said obtained target bandwidth value);
assigning, based on the bandwidth values, the one or more lower quality versions of the still image to one or more of a plurality of bandwidth ranges (0074-75: assignation takes after determination of appropriate bandwidth range for purposes of retrieval (0073, fig.6:640) for transmission);
receiving, at a server system, a request for web content from a first user device, the web content including the still image (0017-19, fig.1:135; fig.6:610, 0066);
determining, by the server system, an initially available bandwidth for the first user device (fig.1:135, 0019: determining based on browser request; fig.6:630, 0069);
selecting, based on comparing the initially available bandwidth with the plurality of bandwidth ranges (fig.6:640, 0073: selecting based on user bandwidth (initially available bandwidth) the appropriate version for transmission), one of the one or more lower quality versions of the still image for the web page whose assigned bandwidth range corresponds to the initially available bandwidth (0020, 0026: compressing images, see also 0073-74: retrieving an appropriate bandwidth version such as a lower quality version based on comparing the determined communication bandwidth (first bandwidth) to the various target bandwidth ranges);
transmitting to the first user device in response to the request for web content, all display elements for displaying the web content, the display elements including the selected one of the one or more lower quality versions of the still image (fig.1:145, 0020; fig.6:670, 0080);
monitoring a communication session between the server system and the first user device to determine an updated bandwidth for the first user device (fig.1:155: monitoring and receiving the updated bandwidth, see also fig.4:430, 0047), the updated bandwidth determined in response to a user interaction with the web content and after the selected one of the one or more lower quality versions of the still image are displayed by the first user device (fig.1:155, 0020: determining an updated bandwidth in response to a new browser request, such as described in fig.4:410, 0044, e.g., a new user request for a URI); and
based on the updated bandwidth as monitored exceeding a threshold, transmitting a higher quality still image to the first user device (fig.1: 165, 0021: receiving a higher quality version of a .
Lloyd does not disclose: the higher quality still image being a larger byte size version of the selected one of the one or more lower-quality versions of the still image already displayed by the first user device; i.e., Lloyd does not disclose that the user request causing the same image as the same as the already-displayed web image to be updated or refreshed, rather than being replaced with another web request.
However, Hamm discloses:  the updated still image being another version of one of the one or more versions of the still image already displayed by the first user device (fig.1:102-116: refreshing a page element in response to a user action such as scrolling, an explicit command, etc.; combined with Lloyd’s disclosure in fig.4:410-430, 0045 of recalculating bandwidth and transmitting modified contents based on refreshes, this yields the claimed invention, i.e., wherein the user-initiated refresh causes an updated bandwidth calculation and an update to the image).
It would have been obvious before the effective filing date to modify the system of Lloyd by incorporating the page refresh technique of Hamm. Both concern the art of web page optimization and updating, and the incorporation would have, according to Hamm, provided for a more efficient technique of updating individual page elements that would cut back on transmission overhead when compared to existing techniques (0001-2).

Regarding claim 11, Lloyd modified by Hamm discloses the system of claim 9, as described above. Lloyd further discloses: wherein the higher-quality still image is a highest quality and largest size version of the still image at the server system (0073-74: high bandwidth or non-compressed version being sent).

wherein the first user device is a smart phone (0028).

Regarding claim 17, Lloyd modified by Hamm discloses the system of claim 9, as described above. Lloyd further discloses: wherein the higher-quality still image is an intermediate quality and intermediate size version of the still image at the server system (0073-74: intermediate bandwidth pages containing individually modified compressed images, such as generated via substitution by the web designer or compression, hence, an intermediate version of the image).

Regarding claim 24, Lloyd modified by Hamm discloses the system of claim 2, as described above. Lloyd further disclose: wherein the updated higher quality version of the non-animated image is an intermediate quality and intermediate size version of the non-animated image (0073-74: intermediate bandwidth pages containing individually modified compressed images, such as generated via substitution by the web designer or compression, hence, an intermediate version of the image).

Claim(s) 3, 12, 18-19, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 2012/0192080 A1) in view of Hamm (US 20120254720 A1), as applied in claims 2, 9 above, in view of Chen (US 20090110158 A1).

Regarding claim 3, Lloyd modified by Hamm discloses the system of claim 2, as described above. Lloyd modified by Hamm does not disclose: wherein the operations further comprise: determining the first bandwidth based on a signal to noise ratio of the communication path to the first user device.
determining the first bandwidth based on a signal to noise ratio of the communication path to the first user device (0053: determining bandwidth to a mobile user device by using signal to noise ratio).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the signal-strength bandwidth estimation technique of Chen. Both concern the art of network monitoring, and the incorporation would have, according to Chen, improved bandwidth estimations in cell-phone environments (0053).

Regarding claim 12, Lloyd modified by Hamm discloses the system of claim 9, as described above. Lloyd modified by Hamm does not discloses: wherein monitoring the communication session between the server system and the first user device includes measuring latency of a connection between the first user device and the server system.
Chen discloses: wherein monitoring the communication session between the server system and the first user device includes measuring latency of a connection between the first user device and the server system (0053).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the latency bandwidth estimation technique of Chen. Both concern the art of network monitoring, and the incorporation would have, according to Chen, improved bandwidth estimations in cell-phone environments (0053).

Regarding claim 18, Lloyd modified by Hamm discloses the system of claim 9, as described above. Lloyd does not disclose: wherein determining the initially available bandwidth for the first user device is based on a strength of wireless signal for the first user device.
wherein determining the initially available bandwidth for the first user device is based on a strength of wireless signal for the first user device (0053).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the signal-strength bandwidth estimation technique of Chen. Both concern the art of network monitoring, and the incorporation would have, according to Chen, improved bandwidth estimations in cell-phone environments (0053).

Claim 19 contains limitations analogous to claim 9, with the additional limitation that the first bandwidth is determined based on a signal-to-noise ratio for a wireless connection of the first user device. However, Chen discloses: wherein determining the first bandwidth of a communication path to the first user device based on a signal to noise ratio for a wireless connection for the first user device (0053).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the signal-strength bandwidth estimation technique of Chen. Both concern the art of network monitoring, and the incorporation would have, according to Chen, improved bandwidth estimations in cell-phone environments (0053).

Regarding claim 25, Lloyd modified by Hamm modified by Chen discloses the system of claim 19, as described above. Lloyd further discloses: wherein the updated higher quality version of the non-animated image is an intermediate quality and intermediate size version of the non-animated image (0073-74: intermediate bandwidth pages containing individually modified compressed images, such as generated via substitution by the web designer or compression, hence, an intermediate version of the image).

wherein monitoring the communication session between the system and the first user device includes measuring latency of a connection between the first user device and the system.
Chen discloses: wherein monitoring the communication session between the system and the first user device includes measuring latency of a connection between the first user device and the system (0053).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the latency bandwidth estimation technique of Chen. Both concern the art of network monitoring, and the incorporation would have, according to Chen, improved bandwidth estimations in cell-phone environments (0053).

Regarding claim 27, Lloyd modified by Hamm modified by Chen discloses the system of claim 19, as described above. Chen further discloses: wherein monitoring the communication session between the computer system and the first user device includes measuring latency of a connection between the first user device and the computer system (0053).

Claim(s) 5, 14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 2012/0192080 A1) in view of Hamm (US 20120254720 A1), as applied in claims 2, 9 above, in view of Lessco ("How to List Items on Ebay like a pro Does", published 2/2/2012).

Regarding claim 5, Lloyd modified by Hamm discloses the system of claim 2, as described above. Lloyd modified by Hamm does not disclose: wherein the non-animated image is received from a seller associated with a marketplace application.
wherein the non-animated image is received from a seller associated with a marketplace application (fig.1, 2:40-2:50: image upload interface for auction site eBay).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the image upload interface of Lessco. Both concern the art of network accessible content, and the incorporation would have improved the ecommerce capabilities of the method by allowing a user to quickly list online auction images.

Regarding claim 14, Lloyd modified by Hamm discloses the system of claim 9, as described above. Lloyd does not discloses: wherein receiving the still image includes receiving a highest quality version of the still image at the server system from the end-user device (Lloyd 0073-74: receiving uncompressed images from a user).
Lloyd modified by Hamm does not disclose: receiving of the images as part of a process of establishing an electronic auction online, the still image including an image of an item for sale at a website associated with the server system.
Lessco discloses: receiving of the images as part of a process of establishing an electronic auction online, the still image including an image of an item for sale at a website associated with the server system (fig.1, 2:40-2:50: image upload interface for auction site eBay).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm by incorporating the image upload interface of Lessco. Both concern the art of network accessible content, and the incorporation would have improved the ecommerce capabilities of the method by allowing a user to quickly list online auction images.

wherein receiving the non-animated image includes receiving a highest quality version of the non-animated image (Lloyd 0073-74: receiving non-compressed image).
Lloyd modified by Hamm does not disclose: receiving the images as part of a process of establishing an electronic auction online, the non-animated image including a still image of an item for sale at a website associated with the system.
Lessco discloses: receiving the images as part of a process of establishing an electronic auction online, the non-animated image including a still image of an item for sale at a website associated with the system (fig.1, 2:40-2:50: image upload interface for auction site eBay).
It would have been obvious before the effective filing date to modify the system of Lloyd by incorporating the image upload interface of Lessco. Both concern the art of network accessible content, and the incorporation would have improved the ecommerce capabilities of the method by allowing a user to quickly list online auction images.
Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 2012/0192080 A1) in view of Hamm (US 20120254720 A1), as applied in claims 9 above, in view of Oshiba (US 20120307661 A1).
Regarding claim 16, Lloyd modified by Hamm discloses the system of claim 9, as described above. Lloyd modified by Hamm does not disclose: wherein determining the initially available bandwidth for the first user device is based on a bi-directional measurement covering each direction between the server system and the first user device.
Oshiba discloses: wherein determining the available bandwidth for the first user device is based on a bi-directional measurement covering each direction between the master terminal and the first terminal device (fig.7, 0069: obtaining bidirectional bandwidth between a master terminal acting as a server and a client terminal).
It would have been obvious before the effective filing date to modify the system of Lloyd by incorporating the bi-directional measurement technique of Oshiba. Both concern the art of network monitoring, and the incorporation would have, according to Oshiba, improved bandwidth estimates in a bidirectional communication system (0017).

Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 2012/0192080 A1) in view of Hamm (US 20120254720 A1) in view of Chen (US 20090110158 A1), as applied in claims 19 above, in view of Lessco ("How to List Items on Ebay like a pro Does", published 2/2/2012).
Regarding claim 22, Lloyd modified by Hamm modified by Chen discloses the system of claim 19, as described above. Lloyd further discloses: wherein receiving the non-animated image includes receiving a highest quality version of the non-animated image (Lloyd 0073-74: receiving non-compressed image).
Lloyd modified by Hamm modified by Chen does not disclose: receiving the images as part of a process of establishing an electronic auction online, the non-animated image including a still image of an item for sale at a website associated with the computer system.
Lessco discloses: receiving the images as part of a process of establishing an electronic auction online, the non-animated image including a still image of an item for sale at a website associated with the computer system (fig.1, 2:40-2:50: image upload interface for auction site eBay).
It would have been obvious before the effective filing date to modify the system of Lloyd modified by Hamm modified by Chen by incorporating the image upload interface of Lessco. Both .
Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding representative claim 2, Lloyd 0073-75 does not disclose determining bandwidth values for different versions of an image, much less assigning these versions to different bandwidth ranges based on their values. Hamm, being directed to refreshing web elements, does not disclose the determining of bandwidth ranges.
 Examiner respectfully disagrees. The limitations at stake are generally directed to a system that 1) obtains a target bandwidth, 2) determines bandwidth values for some images, and 3) assigns these images to a plurality of ranges. As described above in the rejection, Lloyd 0073-75 does this by first obtaining a set of target bandwidth ranges (such as high, intermediate, and low) for generating web page versions, obtaining various images and determining which version of these images should go in the different versions, and hence, determining bandwidth values (e.g., high, intermediate, low, etc.), and finally, assigns these versions based on the determination for purposes of retrieval.
Examiner agrees with Applicant’s assertion that Hamm is not relevant to the newly added limitations, however, Lloyd is relied upon in the rejection of limitations at stake.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murai (US 20060210177 A1)  fig.2:104-105, 0052-58 discloses the dynamic selection of images of varying quality for transmission based on bandwidth.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG LI/
Examiner, Art Unit 2143